Opinion issued August 26,
2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00678-CV
NO. 01-10-00699-CV
———————————
In
re JOY BRYANT, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Joy Bryant, has filed two petitions
for writ of mandamus.  In appellate cause
number 01-10-00678-CV, relator challenges the trial court’s order that transfers
venue of a bill of review proceeding from Smith County to Harris County.  In appellate cause number 01-10-00699-CV,
relator challenges the trial court’s order that denies her request to transfer
venue of a declaratory judgment action from Harris County to Smith County.[1]  
          We deny
relator’s petition for writ of mandamus in each appellate cause and also deny
relator’s request for temporary relief filed in each cause.  
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and
Higley.




[1]           The
respondent is The Honorable Mike Wood, Presiding Judge of Probate Court No. 2,
Harris County.  The underlying suit is Mark
Bryant, Guardian of the Person and the Estate of B.T. Bryant, an Incapacitated
Person v. Joy Bryant, No. 385,797–401 (Probate Ct. No. 2, Harris
County, Tex.).